 



1

Exhibit 10.54
 

  (JTC CORPORATION LOGO) [a33657a3365705.gif] Please quote our reference when
replying
Our Ref : JTC(L) 3729/199    

11 October 2006

     
TRIO-TECH INTERNATIONAL PTE LTD
   
1008 TOA PAYOH NORTH
  JTC Corporation
#03-09
  The JTC Summit
SINGAPORE(318996)
  8 Jurong Town Hall Road
 
  Singapore 609434

             
 
  By Local Urgent Mail   contact             centre hotline   1800 568 7000
 
           
(Attention : JALENE NG )
      main line   (65) 6560 0056
 
           
 
      facsimile   (65) 6565 5301
 
           
Dear Sirs,
      website   www.jtc.gov.sg

OFFER OF TENANCY FOR FLATTED FACTORY SPACE

1   We are pleased to offer a tenancy of the Premises subject to the covenants,
terms and conditions in the annexed Memorandum of Tenancy No. 27.09 (“the MT”)
and in this letter (collectively called “the Offer”).

2   2.1 The Premises :

Private Lot A0618415 also known as Unit #04-08 /09 /10 (“the Premises”) in BLK
1004 TOA PAYOH NORTH (“the Building”) in the TOA PAYOH NORTH INDUSTRIAL ESTATE
SINGAPORE 318995 as delineated and edged in red on the plan attached to the
Offer.

  2.2   Term of Tenancy :         3 years 0 months (“the Term”) with effect from
16 December 2006 (“the Commencement Date”).     2.3   Tenancy:

  (a)   Your due acceptance of the Offer in accordance with Clause 3 of this
letter shall, together with the Offer, constitute a binding tenancy agreement
(“the Tenancy”).     (b)   In the event of any inconsistency or conflict between
any covenant, term or condition of this letter and the MT, the relevant
covenant, term or condition in this letter shall prevail.

LO(FF) 30.003+MT 27.09/09 July 2002/IDG (New Allocation)
GO+AN+LPN+WCL+TGP/LBL(CTG)/zmy+sr+vfm+at+sl

             
 
  (LOGO) [a33657a3365706.gif]   (LOGO) [a33657a3365707.gif]   (LOGO)
[a33657a3365708.gif]

 



--------------------------------------------------------------------------------



 



2

(JTC LOGO) [a33657a3365709.gif]

  2.4   Area :         Approximately 274.9 square metres (“the Area”).     2.5  
Rent:

  (a)   Discounted rate of $8.88 per square metre per month on the Area, for so
long as you shall occupy by way of tenancy an aggregate floor area of 5,000 to
9,999 square metres in the Building or in the various flatted factories
belonging to us; and     (b)   Discounted rate of $9.07 per square metre per
month on the Area, in the event that the said aggregate floor area occupied is
at any time reduced to between 1,000 to 4,999 square metres in the Building or
in the various flatted factories belonging to us; and     (c)   Normal rate of
$9.35 per square metre per month on the Area, in the event that the said
aggregate floor area occupied is at any time reduced to below 1,000 square
metres (when the discount shall be totally withdrawn) with effect from the date
of reduction in the said aggregate floor area,         (“Rent”) to be paid
without demand and in advance without deduction on the 1st day of each month of
the year (i.e. 1st of January, February, March, etc.). After your first payment
is made in accordance with Clause 3 of this letter and the attached Payment
Table, the next payment shall be made on 01 January 2007.

  2.6   Service Charge :

      $2.25 per square metre per month (“Service Charge”) on the Area as charges
for services rendered by us, payable by way of additional and further rent
without demand on the same date and in the same manner as the Rent, subject to
our revision from time to time.

LO(FF) 30.003+MT 27.09/09 July 2002/IDG (New Allocation)
GO+AN+LPN+WCL+TGP/LBL(CTG)/zmy+sr+vfm+at+sl

 



--------------------------------------------------------------------------------



 



3

(JTC LOGO) [a33657a3365709.gif]

  2.7   Security Deposit/Banker’s Guarantee :         Ordinarily we would
require a tenant to lodge with us a security deposit equivalent to three
(3) months’ rent and service charge. However, as payment by GIRO has been made a
condition with which you must comply under clause 3 of this letter, you shall,
at the time of your acceptance of the Offer, place with us a deposit equivalent
to one (1) month’s Rent (at the discounted rate) and Service Charge (“Security
Deposit”) as security against any breach of the covenants, terms and conditions
in the Tenancy, as follows :

  (a)   The Security Deposit may be in the form of cash or acceptable Banker’s
Guarantee in the form attached (effective from
16 October 2006 to 15 March 2010 ), or such other form of security as we may in
our absolute discretion permit or accept.     (b)   The Security Deposit shall
be maintained at the same sum throughout the Term and shall be repayable to you
without interest, or returned to you for cancellation, after the termination of
the Term (by expiry or otherwise) or expiry of the Banker’s Guarantee, as the
case may be, subject to appropriate deductions or payment to us for damages or
other sums due under the Tenancy.     (c)   If the Rent at the discounted rate
is increased to the normal rate, or Service Charge is increased, or any
deductions are made from the Security Deposit, you shall immediately pay the
amount of such increase or make good the deductions so that the Security Deposit
shall at all times be equal to one (1) month’s Rent (at the normal or discounted
rate, as the case may be) and Service Charge.     (d)   If at any time during
the Term, your GIRO payment is discontinued, then you shall place with us,
within two (2) weeks of the date of discontinuance of your GIRO payment, the
additional sum equivalent to two (2) months’ Rent and Service Charge, so that
the Security Deposit shall at all times be equal to three (3) months’ Rent (at
the normal or discounted rate, as the case may be) and Service Charge for the
remaining period of the Term.

  2.8   Mode of Payment:

  (a)   Your first payment to be made with your letter of acceptance in
accordance with Clause 3 of this letter and the attached Payment Table shall be
by non-cash mode (eg, Cashier’s Order, cheque).

LO(FF) 30.003+MT 27.09/09 July 2002/IDG (New Allocation)
GO+AN+LPN+WCL+TGP/LBL(CTG)/zmy+sr+vfm+at+sl

 



--------------------------------------------------------------------------------



 



4

(JTC LOGO) [a33657a3365709.gif]

  (b)   Thereafter during the Term, you shall pay Rent, Service Charge and GST
by Interbank GIRO or any other mode to be determined by us.     (c)   You have
an existing account with us from which we shall deduct the aforesaid payments.
You are therefore not required to submit a duly completed GIRO form as part of
the Mode of Due Acceptance. But if you wish to have a separate GIRO account to
meet the aforesaid payments, please complete the GIRO deduction form enclosed.  
  (d)   However, pending finalisation for the GIRO arrangement, you shall pay
Rent, Service Charge and GST as they fall due by cheque or Cashier’s Order.

  2.9   Authorised Use :         You shall use the Premises for the purpose of
MANUFACTURE OF SEMICONDUCTOR ASSEMBLY AND TESTING EQUIPMENT. only and for no
other purpose whatsoever (“the Authorised Use”).     2.10   Approvals :        
The Tenancy is subject to approvals being obtained from the relevant
governmental and statutory authorities.     2.11   Possession of Premises :

  (a)   Subject to your acceptance of the Offer, keys to the Premises shall be
made available to you within the period of two (2) months before the
Commencement Date.     (b)   From the date you accept the keys to the Premises
(“Possession Date”) until the Commencement Date, you shall be deemed a licensee
upon the same covenants, terms and conditions as in the Tenancy.     (c)   If
you proceed with the Tenancy after the Commencement Date, the licence fee
payable from the Possession Date to the Commencement Date shall be waived
(“Rent-Free Period”). Should you fail to so proceed, you shall:

      (c1) remove everything installed by you;         (c2) reinstate the
Premises to its original state and condition; and         (c3) pay us a sum
equal to the prevailing market rent payable for the period from the Possession
Date up to the date the
      installations are removed and reinstatement completed to our satisfaction,

LO(FF) 30.003+MT 27.09/09 July 2002/IDG (New Allocation)
GO+AN+LPN+WCL+TGP/LBL(CTG)/zmy+sr+vfm+at+sl

 



--------------------------------------------------------------------------------



 



5

(JTC LOGO) [a33657a3365709.gif]

      without prejudice to any other rights and remedies we may have against you
under the Tenancy or at law.

  2.12   Loading Capacity :

  (a)   Normal (Ground & Non-ground) Floor Premises :         You shall comply
and ensure compliance with the following restrictions :

    (a1)  maximum loading capacity of the goods lifts in the Building; and      
(a2)  maximum floor loading capacity of 10 kilo Newtons per square metre of the
Premises on the 04 storey of the Building PROVIDED THAT any such permitted load
shall be evenly distributed.

  2.13   Option for Renewal of Tenancy :

  (a)   You may within 3 months before the expiry of the Term make a written
request to us for a further term of tenancy.     (b)   We may grant you a
further term of tenancy of the Premises subject to the following :

    (b1)  there shall be no breach of your obligations at the time you make your
request for a further term, and at the expiry of the Term;       (b2)  the
duration of the further term shall be mutually agreed upon;       (b3)  the rent
payable shall be at a revised rate to be determined by us, having regard to the
market rent of the Premises at the time of granting the further term. Our
determination of the rent shall be final and conclusive; and       (b4)  the
tenancy for the further term shall be upon the same covenants, terms and
conditions except for the duration, rent, security deposit (which shall be
equivalent to three (3) month’s rent and service charge instead of two
(2) months), and excluding a covenant for renewal of tenancy.

LO(FF) 30.003+MT 27.09/09 July 2002/IDG (New Allocation)
GO+AN+LPN+WCL+TGP/LBL(CTG)/zmy+sr+vfm+at+sl

 



--------------------------------------------------------------------------------



 



6

(JTC LOGO) [a33657a3365709.gif]

  3   Mode of Due Acceptance :         The Offer shall lapse if we do not
receive the following by 13 October 2006:

  (a)   Duly signed letter of acceptance (in duplicate) of the Offer, in the
form set out in the Letter of Acceptance attached. (Please date as required in
your letter of acceptance)     (b)   Payment of the sum set out in the Payment
Table attached.

  4   Please note that payments made prior to your giving us the other items
listed above may be cleared by and credited by us upon receipt. However, if
those other items are not forthcoming from you within the time stipulated
herein, the Offer shall lapse and there shall be no contract between you and us
arising hereunder. Any payments received shall then be refunded to you without
interest and you shall have no claim of whatsoever nature against us.     5  
Rent-Free Period :         As the Commencement Date will not be deferred, we
advise you to accept the Offer as soon as possible and to collect the keys to
the Premises on the scheduled date in order to maximize the Rent-Free Period
referred to in Clause 2.11(c) of this letter.     6   Variation to the Tenancy :
        Any variation, modification, amendment, deletion, addition or otherwise
of the Offer shall not be enforceable unless agreed by both parties and reduced
in writing by us. No terms or representation or otherwise, whether expressed or
implied, shall form part of the Offer other than what is contained herein.     7
  Car-Parking Scheme :         The carpark for BLK 1004 TOA PAYOH NORTH is
currently managed by WILSON PARKING (SINGAPORE) PTE LTD and you will have to
observe and be bound by all the rules and regulations governing the use and
operation of the carpark. You are requested to contact:

32 SULTAN GATE SINGAPORE 198480
Tel: 6262 1237

    on your use of the carpark.

LO(FF) 30.003+MT 27.09/09 July 2002/IDG (New Allocation)
GO+AN+LPN+WCL+TGP/LBL(CTG)/zmy+sr+vfm+at+sl

 



--------------------------------------------------------------------------------



 



7

(JTC LOGO) [a33657a3365709.gif]

  8   Electricity Connection:         Upon your acceptance of the Offer, you are
advised to proceed expeditiously to engage a registered electrical consultant to
submit two sets each of electrical single-line diagrams and electrical layout
plans to and in accordance with the requirements of our Facilities Management
Section, Operations Support Department of our Customer Services Group, for
endorsement before an application is made to SP Services Ltd to open an account
for electricity connection.         Please contact the Facilities Management
Section at Blk 25 Kallang Avenue #05-02 Kallang Basin Industrial Estate
Singapore 339416 for their requirements.     9   To guide and assist you, we
enclose a Schedule of Statutory Controls for Flatted, Ramp-up and Stack-up
Factory Customers.

Yours faithfully
-s- Cheng Su Ting [a33657a3365713.gif]
Cheng Su Ting
INDUSTRIAL DEVELOPMENT (HIGH-RISE) DEPARTMENT
INDUSTRIAL PARKS DEVELOPMENT GROUP
JTC CORPORATION
DID : 68833419
FAX : 68855899
Email: suting@jtc.gov.sg
ENCS:

             
þ
  Payment Table   þ GIRO Form(s)   þ Specimen BG Plan
þ
  Specimen Acceptance Form   þ MT No. 27.09     þ   Schedule of Statutory
Controls for Flatted, Ramp-up and Stack-up Factory Customers

LO(FF) 30.003+MT 27.09/09 July 2002/IDG (New Allocation)
GO+AN+LPN+WCL+TGP/LBL(CTG)/zmy+sr+vfm+at+sl

 



--------------------------------------------------------------------------------



 



8

PAYMENT TABLE
(JTC LOGO) [a33657a3365709.gif]
PREMISES : PRIVATE LOT A0618415 UNIT #04-08 /09 /10 BLK 1004 TOA PAYOH NORTH TOA
PAYOH NORTH INDUSTRIAL ESTATE SINGAPORE 318996

                                      Amount   +5% GST
Rent at $8.88 per square metre per month on 274.9 square metres for the period
16 December 2006 to 15 January 2007
  $ 2441.11             $ 122.06  
 
                       
$2.25 per square metre per month on 274.9 square metres for the period 16
December 2006 to 15 January 2007
  $ 618.53             $ 30.93  
 
                       
Total Rent Payable (inclusive of Service Charge)
          $ 3059.64     $ 152.99    
Security Deposit equivalent to three (3) months’ Rent and Service Charge (in
cash or Banker’s Guarantee provided in accordance with Clause 2.7 of this
letter)
  $ 9178.92                  
 
                       
Less:
                       
Equivalent of two (2) month’s Rent and Service Charge (re GIRO)
  $ 6119.28     $ 3059.64          
 
                       
Stamp fee payable on Letter of Acceptance (which we will stamp on your behalf)
          $ 296.00          
Note: if the Letter is not returned to us within 14 days of the date of the
Letter, you will have to pay penalty on the stamp duty which is imposed by Stamp
Duty Office of IRAS.
                       
 
                       
Sub-Total Payable
          $ 6415.28     $ 152.99  
 
                       
Add: GST @ 5 %
          $ 152.99          
 
                       
Total Payable inclusive of GST
          $ 6568.27          

LO(FF) 30.003+MT 27.09/09 July 2002/IDG(New Allocation)
GO+AN+LPN+WCL+TGP/LBL(CTG)/zmy+sr+vfm+at+sl

 